United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3437
                                   ___________

George Frye,                            *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Comair, Inc.,                           *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: April 24, 2001
                              Filed: April 27, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      George Frye appeals from the district court’s1 adverse grant of summary
judgment in his Age Discrimination in Employment Act complaint. Upon de novo
review of the summary judgment record, and viewing the evidence in the light most
favorable to Frye, we conclude summary judgment was proper because Frye failed to
submit sufficient evidence that Comair’s stated reasons for his termination were a




      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
pretext for age discrimination. See Dammen v. UniMed Med. Ctr., 236 F.3d 978, 980
(8th Cir. 2001) (standard of review; burden-shifting analysis).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-